886 F.2d 1316
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert LEE, Jr., Plaintiff-Appellant,v.Robert FICANO;  Sgt. Booth;  Sgt. Solinski, Defendants-Appellees.
No. 89-1170.
United States Court of Appeals, Sixth Circuit.
Sept. 25, 1989.

Before KENNEDY and WELLFORD, Circuit Judges and LIVELY, Senior Circuit Judge.

ORDER

1
Robert Lee, proceeding pro se, appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Lee claimed that the defendants, officials of the Wayne County, Michigan, Jail subjected him to cruel and unusual punishment and denied him access to legal materials and legal assistance in violation of the federal constitution.  The district court initially dismissed the action as meritless, but thereafter reopened the suit solely to allow reconsideration of Lee's claim regarding the denial of his legal materials and assistance.  The court thereafter dismissed the claim as unsubstantial.  This appeal followed whereby Lee solely challenged the district court's judgment dismissing his claim as one of a denial of access to the courts.


3
Upon consideration, we affirm the district court's judgment.  While inmates are constitutionally entitled to adequate, effective and meaningful access to the courts, which may include access to legal materials, see Bounds v. Smith, 430 U.S. 817 (1977);  Walker v. Mintzes, 771 F.2d 920 (6th Cir.1985), a constitutional violation does not arise from the mere denial of such legal materials or even a denial of legal assistance unless the denial results in an actual denial of access to the court.    See Walker, 771 F.2d at 932.  As Lee failed to demonstrate that the denial of his legal materials affected the outcome of any of his court proceedings or that he was prejudiced in some respect, his claim was properly dismissed.


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.